Citation Nr: 0801013	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-30 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran's income is excessive for purposes of 
eligibility for Department of Veterans Affairs (VA) non-
service-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1990 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas that the veteran was not eligible 
for VA non-service-connected disability pension benefits as 
her total family income exceeded the pension income limit.  


FINDINGS OF FACT

1.  The veteran has a spouse and two dependent children.

2. Effective December 2004, the maximum annual rate of 
improved pension for a veteran with a spouse and two 
dependents was $16,777.00.

3.  The veteran's countable annualized income was between 
$22,256 and $37,506 for the year from December 2004 to 
December 2005, exceeding the maximum annual rate of improved 
pension. 


CONCLUSION OF LAW

The veteran's family income is excessive and precludes her 
from receiving pension benefits.  38 U.S.C.A. §§ 1521, 1541, 
5107 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2004, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for non-service-connected disability pension 
benefits; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in her possession that pertained to her claim.  
Thus, the veteran was not precluded from participating 
effectively in the processing of her claim and the late 
notice did not affect the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All relevant records have been secured.  

Non-Service-Connected Pension Benefits

The veteran seeks non-service-connected disability pension.  
This is a benefit payable by VA to a veteran of a period of 
war because of permanent and total disability.  The amount of 
pension actually received is the difference between the 
recipient's countable income and the maximum annual rate 
permitted by VA given the recipient's circumstances.  Income 
eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the veteran's annual 
family countable income from the maximum annual pension rate 
applicable to the veteran's circumstances, that is, the 
number of dependents.  

Basic entitlement to such pension exists if, among other 
things, the veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  
See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §3.21(a)(3), 
3.23(a), (b), (d)(4).  The MAPR is published in Appendix B of 
VA Manual M21-1 and is to be given the same force and effect 
as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  
The maximum annual pension rate is adjusted from year to 
year.  

This veteran seeks pension for the year beginning December 
2004.  At that time, she had a dependent spouse and two 
dependent children.  Effective December 2004, the maximum 
annual rate of improved pension for a veteran with a spouse 
and two dependents was $16,777.  See VA Manual M21-1, Part I, 
Appendix B (Change 52, September 29, 2006); 38 U.S.C.A. § 
1521; 38 C.F.R. § 3.23.  Thus, to be eligible, the veteran's 
family countable income must be below that amount.  To that 
end, the veteran argues that the money she receives for child 
support from her ex-husband should not be counted as income. 

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Salary means the 
gross amount of a person's earnings or wages prior to any 
deductions for things such as taxes, insurance, retirement 
plans, social security, etc.  38 C.F.R. § 3.271(b).  The term 
"veteran's annual income" for purposes of improved pension 
eligibility includes the veteran's annual income and the 
annual income of the veteran's dependent spouse.  38  C.F.R. 
§ 3.23(d)(4).   

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement  
to improved pension: welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued  
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts in banks and similar 
institutions acquired by reason of death of the other joint 
owner; and medical expenses paid within the applicable year 
and are in excess of five percent of the MAPR.

On her application in November 2004, the veteran reported 
that she and her spouse each received wages in the amount of 
$8,000, plus she received an additional $6,256 in child 
support.  In an April 2005 report of contact, the veteran 
again confirmed that she earned $8,000 annually and her 
husband earned $8,000 annually.  As child support is not 
specifically excluded under § 3.272, this makes for an annual 
family income of $22,256.   This amount is above the MAPR of 
$16,777.

In May 2005, the veteran wrote in correspondence to the RO 
that, in fact, she and her husband received $8,000 total in 
wages, rather than $8,000 each.  However, in her signed 
Improved Pension Eligibility Verification Report (EVR) 
received that same month, she reported that her spouse's 
monthly income was $1,667.50, for an annual income of 
$20,010.  She also reported that she received between $1,458 
and $2,880 monthly in child support. Assuming the child 
support payment is on the lower end of that spectrum, this is 
an additional $17,496 in income annually, which when combined 
with the veteran's spouse's income, makes an annual family 
income of $37,506.  

Accompanying the veteran's EVR was a medical expense report.  
However, none of the expenses listed falls within the 
parameters allowing for exclusion from annual income.  There 
is no payment between December 2004 and December 2005 that is 
in excess of five percent of the MAPR, which in this case is 
$838.  Based on the evidence of record, including the 
veteran's self-reports of income with her original claim and 
during her appeal, the veteran's annual income exceeds the 
MAPR for the applicable year.  

While the Board sympathizes with the veteran's situation, it 
is bound by the laws and regulations governing VA benefits.  
Pursuant to the governing legal authority, she does not meet 
the basic income eligibility requirement to establish 
entitlement to non-service-connected pension benefits.   




	(CONTINUED ON NEXT PAGE)
ORDER

The veteran's income for the year 2004 to 2005 is excessive 
for the receipt of VA non service-connected pension benefits.  
The appeal is denied. 


____________________________________________
J. A. MARKEY	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


